Stevens, J.
(dissenting). I dissent and vote to affirm. As pointed out in the majority opinion, tiffs contract represented a novel experience for both parties. It was unusual for the defendant to engage an outside publicist, and it had no form of *321contract for that purpose. Nor had plaintiff theretofore been engaged to publicize a book. The contract between the parties in reality represents a joint effort (though prepared by plaintiff) and is the result of several prior discussions. This was the plaintiff’s first book account. Apparently not being versed in the language of the trade, for example, “ bulk sales ”, plaintiff, of necessity, relied upon defendant for an insertion dealing therewith.
The provisions for total payment of $12,000 to plaintiff, and “ five per cent (5%) of the net proceeds, or 18 cents per book, whichever is greater ” on copies of sales above $100,000, as later reduced to $5,000 and 75,000 copies respectively, also reflect somewhat the parties’ discussions.
The simple question here involved is whether the contract arrangement with Book-of-the-Month-Club can be properly characterized as “ sales ” by defendant within the meaning of the parties ’ contract.
Under the contract between defendant and Fawcett Publications, Inc. (Fawcett) defendant sold to Fawcett the right to publish the book, with a right also to change the title, or publish the work in abridged form, with defendant’s consent, which consent was not to be unreasonably withheld. Under the terms of defendant’s contract with the Book-of-the-Month Club, Inc. (Club) the Club acquired the book club rights together with one or two sets of plates from which the book is published and sold. There was a guarantee against a unit royalty, and there is no dispute that defendant received a royalty for each book sold by the Club, nor that the Club book carried the defendant’s name.
Defendant’s officer who executed the contract on its behalf, and who was responsible for the changes from $12,000 to $5,000, and the sales reduction figure from 100,000 to 75,000, testified that defendant estimated the sales in the trade edition, i.e., the direct sales, would be approximately 60,000. Defendant was aware the $12,000 originally submitted by plaintiff included plaintiff’s contemplated expenses. Under the defendant’s version the provision for compensation to plaintiff on sales above 75,000 would be meaningless. Plaintiff’s total compensation, excluding possible bulk sales, would be $5,000.
The term “ sales ” would naturally be construed by plaintiff to include all sales in which the book was advertised as a publication of the defendant. If defendant intended a contrary interpretation or contemplated a restriction, since it had experience in the publishing field, it at least had a duty to make this known to plaintiff. This it failed to do and the words should be given *322their ordinary meaning. Nor should it be assumed that plaintiff would knowingly enter a contract in which his total compensation would be less than one half his estimated expenses.
McNally, J. P., and Eager, J., concur with Steuer, J., Stevens, J., dissents in opinion.
Judgment reversed, on the law and on the facts, with $50 costs and disbursements to the appellant, and judgment rendered in favor of the defendant dismissing the complaint.